DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claim 14 directed to an invention non-elected with traverse in the reply filed on 01/29/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1, 2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites a display device comprising: 
a display substrate comprising: 
a base substrate;
a plurality of light-emitting units on the base substrate;
a pixel definition layer on the base substrate, the pixel definition layer defining a plurality of pixel opening regions on the base substrate, the plurality of light-emitting units being disposed in the plurality of pixel opening regions in a one-to-one manner; and

a color filter structure comprising: 
a shading unit:
a plurality of spaced color filter units in the shading unit the color filter units corresponding to the light-emitting units in a one-to-one manner: and
a plurality of light transmission compensation units corresponding to at least some of the color filter units in a one-to-one manner, the compensation units are in the shading unit and are located at a periphery of the corresponding color filter unit the compensation units being spaced from the corresponding color filter unit,
wherein the a reflection unit is located at a periphery of a corresponding light-emitting unit, and;
wherein an orthographic projection of the compensation units to the base substrate is within an orthographic projection of the pixel definition layer to the base substrate.

Previous rejections were in view of US PG Pub 2018/0190748 (“IM”) and JP 2002365420 A (“Takayoshi”). The references disclose various embodiments for display devices. However, the references do not disclose, or suggest, all limitations claimed by Applicant such as “a plurality of light transmission compensation units corresponding to at least some of the color filter units in a one-to-one manner, the compensation units are in the shading unit and are located at a periphery of the corresponding color filter unit the compensation units being spaced from the corresponding color filter unit”. It is not an apparent modification of the references to include the limitations claimed by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2 and 5-13 depend on Claim 1 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID C SPALLA/               Primary Examiner, Art Unit 2818